 In the Matter of WASHINGTON TOBACCO COMPANY,EMPLOYERandUNITED TRANSPORT SERVICE EMPLOYEESUNION,CIO, PETITIONER'Case No. 34-RC-103.-Decided May 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Wilson,North Carolina, on December 14, 1948, before Miles J. McCormick,hearing officer.2The hearingofficer's rulingsmade at thehearing arefree from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer, a North Carolina corporation, is engaged in thepurchasing, redrying, and reselling of green leaf tobacco at its onlyplant in Washington, North Carolina.During 1948, the Employerpurchased 2,892,162 pounds of green leaf tobacco valued at $1,262,-693.27.During the same period, it sold 2,152,946 pounds of tobaccovalued at $1,069,535.28 of which 60 percent, was redried by the Em-ployer and 40 percent sold in the green form, as purchased.All thetobacco was purchased from tobacco auction warehouses within NorthCarolina, and all the tobacco was sold to local leaf tobacco dealers,brokers, and speculators within North Carolina who, in turn, resellthe tobacco to concerns engaged directly in interstate commerce.3We find, contrary to the contention of the Employer, that it is en-gaged in commerce within the meaning of the National Labor RelationsAct.42.The Petitioner, a labor organization, claims to represent employ-ees ofthe Employer.IPetitioner's name appears as amended at the hearing.2 Following a Board order directing that the record be reopened for further evidence withrespect to the Employer's commerce activities,the parties entered into a stipulation in lieuof further evidence to be adduced under the terms of such order. The stipulation has beenreceived and made part of the record in the instant proceeding3Some of the concerns are R J Reynolds Tobacco Company,American Tobacco Companyand P.Lorillard Company, over which the Beard has,in the past,asserted jurisdiction.SeeMatter of R J. Reynolds Tobacco Company,52 NL. R.B 1311,Matter of American To-bacco Company,59 N L.R. B 928;andMatter of P Lorillard Company, 73 NL. R B. 596.4 SeeMatter of J. C Ellis(Oil Production),72 N L R B. 474.83 N. L.R. B., No. 67.437844340-50-vol. 83-29 438DECISIONS OF NATIONALLABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the stipulation of the parties that allproduction and maintenance employees at the Employer's Washing-ton, North Carolina, tobacco redrying plant, including truck drivers,but excluding office clerical employees, watchmen, guards, and super-visors as defined by the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.5.Because the Employer's operations are seasonal,5 the parties agreethat an election should not be held at this time.We shall not, there-fore, fix a specific date for holding the election, but shall direct thatan election be held at such -time during the 1949 tobacco processingseason- as the Regional Director deems appropriate.'DIRECTION OF ELECTIONAs .part of the investigation to ascertain a representative for pur-poses of collective bargaining with the Employer an election by secretballot shall be conducted during the tobacco processing season of 1949on a date to be determined by the Regional Director for the Regionin which this case was heard and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5, asamended, among the employees in the unit found appropriate in para-graph numbered 4, above, who were employed during the pay-rollperiod immediately preceding the date on which the Regional Directorissuesthe notice of election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehiredor rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collectivebargain-ing, by United Transport Service Employees Union, CIO.5 The Employer's operations are contingent upon the opening and closing of the tobaccoauction markets of Eastern North Carolina.As a general rule such operations begin aboutSeptember 1 and continue through the first week in November.6 SeeMatter of Liggett and Myers Tobacco Company,74N. L.R. B. 443, andMatter ofAlaska Salmon Industry,Inc.,78 N. L. R B. 522.